UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6900


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES EDWARD CALLIS, a/k/a BJ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:00-cr-00016-RAJ-1)


Submitted:   August 22, 2012                 Decided: August 27, 2012


Before WILKINSON, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Edward Callis, Appellant Pro Se.     Scott W. Putney,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George    Edward     Callis       appeals   the   district   court’s

order   denying    his   18    U.S.C.       § 3582(c)   (2006)   motion    for

reduction in sentence.        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         United States v. Callis, No. 4:00-cr-

00016-RAJ-1 (E.D. Va. Apr. 11, 2012).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                        2